Citation Nr: 1750655	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 686	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from April 1977 to December 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded this case in June 2015 for further development.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In January 2014, the Veteran filed a substantive appeal regarding the rating decision denying entitlement to service connection for sleep apnea.  In a written statement submitted in April 2017, the Veteran requested withdrawal of his appeal.  

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


